Citation Nr: 0121759	
Decision Date: 08/28/01    Archive Date: 09/04/01

DOCKET NO.  94-38 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to July 
1983.

In a November 1986 rating decision, the RO denied a claim of 
entitlement to service connection for a psychiatric disorder.  
This decision was not appealed and became final.  Thereafter, 
in a February 1990 rating decision, the RO again denied a 
claim of entitlement to service connection for a psychiatric 
disorder.  That decision was also not appealed and became 
final.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which determined that new and material evidence had not been 
submitted to reopen the veteran's claim of entitlement to 
service connection for a psychiatric disorder.  By that 
decision, the RO also denied a claim of entitlement to a 
compensable evaluation for the residuals of a fracture to the 
right wrist.  He subsequently perfected a timely appeal 
regarding both of these issues.

In November 1997, the veteran presented testimony at a 
personal hearing before the undersigned Acting Member of the 
Board.  A transcript of this hearing has been obtained and 
associated with the claims folder.

In January 1998, the Board remanded this case to the RO for 
additional evidentiary development.  The requested 
development was completed to the extent possible, and, in 
April 2001, the RO issued a Supplemental Statement of the 
Case, in which it denied the veteran's claim of entitlement 
to service connection for a psychiatric disability on a de 
novo basis.  The RO also granted an increased evaluation of 
10 percent for the veteran's disability of the right wrist.

In April 2001, the veteran submitted a signed statement in 
which he indicated that the grant of a 10 percent evaluation 
for his fracture of the right wrist had satisfied his appeal 
with respect to that issue.  For this reason, the Board finds 
that the veteran has withdrawn his appeal with respect to 
that claim, and that this matter is therefore no longer on 
appeal.


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for a psychiatric disability was originally denied by the RO 
in November 1986.  He did not appeal that decision.

2.  In a February 1990 rating decision, the RO denied a claim 
of entitlement to service connection for a nervous condition 
on the basis that new and material evidence had not been 
submitted to reopen the claim.  The veteran did not appeal 
that decision.

3.  Evidence submitted since the February 1990 rating 
decision bears directly and substantially upon the specific 
matter under consideration; is neither cumulative nor 
redundant; and is so significant that it must be considered 
in order to fairly decide the merits of the claim.

4.  The competent and probative evidence of record is in 
relative equipoise as to whether the veteran's psychiatric 
disorder, which has been diagnosed as paranoid schizophrenia, 
was incurred in service.


CONCLUSIONS OF LAW

1.  Evidence received since the February 1990 RO decision is 
new and material, thus, the claim for service connection for 
a psychiatric disability may be reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (2000).

2.  A psychiatric disability diagnosed as paranoid 
schizophrenia was incurred in active military service.  38 
U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 C.F.R. § 3.102, 
3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records are negative for any 
treatment for psychiatric problems in service.  In a report 
of medical examination completed at separation, an examiner 
noted "normal" for the veteran's psychiatric condition.  In 
a report of medical history completed at separation, the 
veteran reported experiencing a history of nervousness, 
depression, and frequent trouble sleeping.  He denied having 
any such symptoms at the time, but indicated that he 
experienced such symptoms at a time when he was having 
difficulties with his unit.

In July 1986, the veteran was admitted to a VA hospital.  It 
was noted that he had been brought in by his brother, and 
that he did not know why he was there.  He admitted to 
feeling paranoid, nervous, and depressed.  He also admitted 
to thought broadcasting, ideas of influence, and ideas of 
reference.  It was noted that he had been recently been 
discharged from that same hospital, but that he had been 
unable to function outside.  The treating physician found him 
to be somewhat depressed, anxious, and tense.  The physician 
noted a diagnosis of schizophrenia, schizoaffective type, 
depressed.

In the November 1986 rating decision, the RO denied 
entitlement to service connection for a psychiatric disorder.  
In reaching this conclusion, the RO found that there was no 
medical evidence of record showing that schizophrenia or any 
other psychiatric disability had been present either during 
service or within one year of separation from service.

The record reflects that, in September 1987, the veteran was 
readmitted to the VA hospital after complaining of 
nightmares, insomnia, hearing voices, depression, and 
flashbacks.  His family had reportedly noticed him engaging 
in strange behavior, and had advised him to go to the VA 
hospital.  The treating physician noted that the veteran had 
reported a previous history of schizophrenic illness "while 
in Service".  The physician noted a diagnosis of 
schizophrenia, schizoaffective type, depressed.

In September 1987, the veteran submitted a signed statement 
in which he indicated that he wished to reopen his claim for 
a "nervous disability".  During a personal hearing 
conducted in November 1989, he testified that his psychiatric 
disorder had first manifested during his court martial in 
service.  During this hearing, he submitted service records 
showing that, in November 1982 and January 1983, he was found 
to have violated the Uniform Code of Military Justice by 
walking away from a superior officer, being disrespectful 
towards a superior officer, and being in an improper uniform.

In the February 1990 rating decision, the RO determined that 
the veteran had not submitted new and material sufficient to 
reopen his claim of entitlement to service connection for a 
"nervous condition".  In reaching this conclusion, the RO 
found that there was no evidence indicating that the 
condition had either existed during service or within one 
year of discharge from service.

VA treatment records show that in July 1991, the veteran was 
readmitted to the hospital after reporting that he was 
hearing voices, seeing things, feeling depressed, and 
becoming paranoid.  A VA physician noted a discharge 
diagnosis of schizophrenia, schizoaffective disorder, 
depressed with paranoid features.  Subsequent treatment 
records show that he was also hospitalized for schizophrenia 
from December 1992 to January 1993.

In a statement submitted in January 1993, the veteran 
indicated that he wished to reopen his claim of entitlement 
to service connection for a nervous condition.  

In the February 1993 rating decision, the RO determined that 
new and material evidence had not been submitted to reopen 
the veteran's claim.  He subsequently perfected a timely 
appeal regarding that decision.  During a personal hearing 
conducted in February 1994, the veteran asserted that his 
schizophrenia was the result of injuries sustained in a jeep 
accident during service.

During his November 1997 hearing before the undersigned, the 
veteran testified that he had received treatment at a VA 
hospital prior to July 1986.  His representative asserted 
that VA should attempt to obtain those records.  The veteran 
also testified that he first began to experience symptoms of 
his schizophrenia while on active duty, and that it continued 
to worse following his discharge from service.

As noted in the Introduction section of this decision, this 
claim was remanded by the Board to the RO in January 1998.  
The Board instructed the RO to obtain the veteran's records 
from the Social Security Administration (SSA) and any VA 
treatment records that may exist prior to his July 1986 
hospitalization.  The Board also instructed the RO to locate 
the veteran's complete service personnel file and to obtain 
any other service records showing evidence of disciplinary 
actions or problems with his conduct.

Thereafter, in accordance with the Board's remand 
instructions, the RO obtained the veteran's records from the 
SSA.  These records show that in January 1987, the veteran 
was found to be eligible for disability benefits from that 
agency, on the basis that he was unable to work due to severe 
mental impairment.  While this case was in remand status, the 
RO also obtained a service record showing that the veteran 
had been the subject of an Article 15 in January 1981 for 
failing to report for an appointed duty at the prescribed 
time.

In October 1998, the veteran underwent a VA psychiatric 
examination.  The VA examiner noted that the claims folder 
was reviewed prior to the examination.  The VA examiner noted 
an Axis I diagnosis of paranoid schizophrenia, and an Axis II 
diagnosis of "stress related to chronic mental illness, at 
least since the early 1980's".  Having reviewed the claims 
folder, and after conducting a thorough interview of the 
veteran, the VA examiner concluded that the veteran's 
schizophrenia dated back to the early 1980's, towards the end 
of his military career, or shortly after he was discharged. 

In January 1999, the VA Medical Center in Tuskegee advised 
the RO that there were no medical records found for the 
veteran from the early 1980's.  It was explained that if such 
records had existed, they have probably since been destroyed.

Thereafter, in the Supplemental Statement of the Case issued 
in April 2001, the RO denied the claim of entitlement to 
service connection for a psychiatric disability on a de novo 
basis.  The veteran's claims folder was subsequently returned 
to the Board for further appellate review.

Analysis

A.  New and material evidence

While the RO appears to have recently reopened the veteran's 
claim of entitlement to service connection for a psychiatric 
disorder, and to have considered the claim on a de novo 
basis, the Board is not bound by that determination and is, 
in fact, required to conduct an independent new-and-material-
evidence analysis in claims involving prior final rating 
decisions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  

RO decisions which are unappealed become final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.1103 (2000).  The 
governing regulations provide that an appeal consists of a 
timely filed NOD in writing and, after an SOC has been 
furnished, a timely filed substantive appeal.  38 C.F.R. § 
20.200 (2000).  A claimant has one year from notification of 
a decision of the agency of original jurisdiction to file the 
NOD, and the decision becomes final if an NOD is not filed 
within that time.  38 U.S.C.A. § 7105(b), (c); 38 C.F.R. 
§§ 3.160(d), 20.302(a) (2000).  A substantive appeal must be 
filed within 60 days from the date that the agency of 
original jurisdiction (here, the RO) mailed the SOC to the 
appellant, or within the remainder of the 1-year period from 
the date of mailing of notification of the determination 
being appealed, whichever period ends later.  38 U.S.C.A. 
§ 7105(b)(1); 38 C.F.R. § 20.302.

As discussed in detail above, the veteran's claim of 
entitlement to service connection for a psychiatric 
disability was denied by the RO in a February 1990 rating 
decision.  Although the disability was referred to as a 
"nervous disorder", the Board believes that the RO was 
clearly referring to the veteran's claimed psychiatric 
disability, as reference was made to oral testimony presented 
by the veteran during a November 1989 personal hearing.  
During this hearing, the veteran's claimed disability was 
repeatedly referred to as both a psychiatric disability and a 
nervous condition.  Thus, the Board believes that it is clear 
that the nervous condition denied in the February 1990 rating 
decision is in fact the same psychiatric disability, which 
was denied by the RO in November 1986 and which is currently 
the subject of this appeal.  Because the veteran did not 
express disagreement with the February 1990 rating decision 
within one year of receiving notification, the Board finds 
that this decision became final.  38 U.S.C.A. § 7105; 38 
C.F.R. § 20.1103.

The Board notes that there is no copy of the notification 
letter issued in regard to the February 1990 rating decision 
currently associated with the claims folder.  Nevertheless, 
there is a presumption of regularity under which it is 
presumed that government officials "have properly discharged 
their official duties."  United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926).  This presumption 
of regularity in the administrative process may be rebutted 
only by "clear evidence to the contrary."  Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999); Mindenhall v. Brown, 7 
Vet. App. 271, 274 (1994).  Thus, there is a rebuttable 
presumption that VA properly discharged its official duties 
by properly handling claims submitted by the veterans.  In 
this case, because there is no evidence whatsoever suggesting 
that the veteran did not receive notice of the February 1990 
rating decision, the Board finds that the presumption of 
regularity clearly applies in this instance, and that it must 
be presumed that he did receive notice of this decision.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  "New and 
material evidence" is defined as evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration; 
which is neither cumulative nor redundant; and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. 3.156(a).  
In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  

In determining whether new and material evidence has been 
submitted, only evidence presented since the last final 
denial on any basis (either upon the merits of the case, or 
upon a previous adjudication that no new and material 
evidence had been presented), will be evaluated, in the 
context of the entire record.  Evans v. Brown, 9 Vet. App. 
273 (1996).  The credibility of new evidence is assumed for 
the limited purpose of determining whether it is material.  
Justus v. Principi, 3 Vet. App. 510 (1992).

Having reviewed the complete record, the Board finds that the 
veteran has submitted new and material evidence sufficient to 
reopen his claim of entitlement to service connection for a 
psychiatric disorder.  In the November 1986 rating decision, 
the RO denied the veteran's claim on the basis that there was 
no competent evidence showing that his claimed disability was 
incurred in or aggravated by service, or that it arose within 
one year of his discharge from service.  This conclusion 
confirmed by the RO in the February 1990 rating decision, it 
which it was noted that new and material evidence had not 
been submitted to reopen his claimed.  Since filing to reopen 
his claim in January 1993, the veteran has undergone a VA 
psychiatric examination, in which the VA examiner noted that 
the veteran's illness dates back to the early 1980's, and 
"towards the end of his military career".  

The Board is of the opinion that the report of the veteran's 
October 1998 VA psychiatric examination constitutes competent 
medical evidence suggesting that the veteran's claimed 
psychiatric disability arose during service.  Thus, the Board 
finds that it bears directly and substantially upon the 
specific matter under consideration, is neither cumulative 
nor redundant, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. 3.156(a).  Accordingly, new and material evidence 
has been submitted in this case, and the claim is reopened.

B.  Service connection

At the outset of this discussion, the Board wishes to note 
that, until very recently, the RO and the Board were required 
by law to assess every reopened claim, before completing our 
adjudication as to the its merits under substantive law, to 
determine whether it was "well grounded", pursuant to 38 
U.S.C.A. § 5107(a) (West 1991).  A claimant seeking benefits 
under a law administered by VA had the burden to submit 
sufficient evidence to justify a belief by a fair and 
impartial individual that the claim was well grounded; then, 
if that burden was met, VA had the duty to assist the 
claimant in developing additional evidence pertaining to the 
claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); 
Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  If the burden 
was not met, the duty to assist pursuant to section 5107(a) 
did not attach.  Anderson v. Brown, 9 Vet. App. 542, 546 
(1996).  Indeed, if the claim was not well grounded, the 
Board was without jurisdiction to adjudicate it.  Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993).  

The Board observes, however, that the during the pendency of 
this appeal, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000).  This statute repeals the 
requirement that a claim be well grounded, and contains new 
provisions pertaining to claims development procedures, 
including assistance to be provided to claimants by the RO.  
In accordance with the VCAA, the Board will forego the 
aforementioned well-groundedness discussion, and proceed with 
a determination as to whether the development and 
notification procedures set forth in VCAA have been fully 
complied with.

In the instant case, the Board believes that there is ample 
medical and other evidence now of record to adjudicate this 
claim.  The veteran and his representative, moreover, have 
been accorded ample opportunity to present evidence and 
argument on his behalf, including presenting testimony at a 
Board hearing.  There is no indication that there are 
additional relevant records that have not been obtained.  
Thus, the Board believes that all relevant evidence which is 
available has been obtained with regard to this issue; 
consequently, there is no further duty to assist the 
appellant. 

In addition, the Board finds that VA has satisfied its duty 
to advise the veteran of the type of information and evidence 
needed to substantiate his claim.  The record shows that the 
veteran has been advised on numerous occasions of the type of 
evidence that would best serve to support his claim for 
benefits, including in the Statement of the Case and 
Supplemental Statements of the Case issued throughout this 
appeal.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2000).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.  

Service connection may be granted for disability resulting 
from disease or injury incurred in service, or for 
aggravation of a pre-existing disease or injury during such 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 
3.304 (2000).  That a condition or injury occurred in service 
alone is not enough; there must be disability resulting from 
that condition or injury.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may also be granted 
for a disease first diagnosed after discharge when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  Service connection may also be granted for chronic 
disabilities, including psychosis, if shown to be manifested 
to a compensable degree within one year after the veteran was 
separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

Having reviewed the complete record in this case, the Board 
finds that the competent and probative evidence of record is 
in relative equipoise as to whether or not the veteran's 
claimed psychiatric disability arose while the veteran was on 
active duty.  As discussed in detail above, the veteran 
recently underwent a VA psychiatric examination.  This 
psychiatrist reviewed the veteran's claims folder, and 
concluded that the veteran's psychiatric disability, which 
was diagnosed as paranoid schizophrenia, dated back to the 
early 1980's, either towards the end of his military career 
or shortly thereafter.  While not conclusive regarding the 
precise date of onset of the veteran's schizophrenia, the 
Board believes that this opinion is the most probative 
evidence of record as to the etiology and date of onset of 
the claimed disability.  For this reason, the Board believes 
this opinion is sufficient to place the evidence of record in 
relative equipoise as to whether this disorder was incurred 
while the veteran was on active duty.  Where there is an 
approximate balance of the positive and negative evidence 
regarding the merits of the issue, reasonable doubt should be 
resolved in favor of the veteran.  See Alemany, Gilbert, 
supra. 

The Board observes that the veteran when the veteran was 
examined about a month before leaving military service he 
noted various psychiatric complaints.  Thus there is a 
significant period of time after the examination before he 
actually left military service.  The VA examiner also 
referred to recollections from his spouse as to his conduct 
at the time he left the service which the examiner apparently 
found indicative of psychiatric illness.  The SSA decision 
received after the VA physician reviewed the claim noted 
testimony of family members that recalled his behavior on his 
return from military service.  Medical or competent lay 
evidence is sufficient to support the claim and the stated VA 
policy is to interpret regulations liberally.  38 C.F.R. 
§ 3.303.  The VA examiner apparently reviewed the record and 
reached a conclusion based upon the independent evaluation of 
medical and pertinent lay evidence regarding the veteran's 
psychiatric status prior to and after military service.  The 
VA specialist undoubtedly noted the psychiatric complaints 
that were made on the separation examination.  Thus the lay 
evidence which read liberally shows continuous symptoms 
beginning at separation adds weight to the medical 
conclusion.  The VA specialist made a point of noting the 
spouse's recollections of behavior at the time.  The SSA 
Administrative Law Judge noted the consistency in the 
informant recollections regarding the veteran's behavior 
since military service.  The veteran reported to a 
psychologist in 1998 that he felt everyone was against him 
when he returned from the service although he claimed to have 
felt fine.  The precise date of onset cannot be determined 
but the VA medical examiner in 1998 did not rule out 
inception in service.  Accordingly, having resolved all doubt 
in favor of the veteran, the Board finds that service 
connection for the claimed psychiatric disorder, diagnosed as 
paranoid schizophrenia, is warranted.  Thus, the benefit 
sought on appeal is granted.


ORDER

Service connection for a psychiatric disorder, diagnosed as 
paranoid schizophrenia, is granted.



		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals

 

